[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JAN 05, 2009
                            No. 08-11307                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A97-629-487
                             A97-629-488

JORGE ELIAS AVILA-REYES,
FLOR MARIA ANZOLA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 5, 2009)

Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Jorge Elias Avila-Reyes,1 a native of Colombia and citizen of both Colombia

and Venezuela, through counsel, seeks review of the Board of Immigration

Appeals’ (BIA’s) decision affirming the Immigration Judge’s (IJ’s) denial of his

application for asylum from both Colombia and Venezuela, and withholding of

removal, 8 U.S.C. §§ 1158 and 1231(b)(3).

       Avila-Reyes asserts the IJ erred in denying his application for asylum and

withholding of removal because he showed a well-founded fear of persecution on

account of his political opinion through his testimony that the Bolivarian Circles

threatened and attacked him for supporting the Democratic Action Party, which

opposed Venezuela’s President Chavez. He contends that his fear of future

persecution is reasonable based on an imputed political opinion that the Bolivarian

Circles possess, believing he opposes Chavez. Further, he asserts the IJ applied a

heightened standard in reviewing his application, thus violating INS v. Cardoza-

Fonseca, 107 S. Ct. 1207 (1987).




       1
           Because Avila-Reyes listed his wife, Flor Maria Anzola, as a derivative applicant, and
the facts supporting her claim to asylum are the same as his, this opinion refers to only Avila-
Reyes with respect to the asylum claim. See 8 U.S.C. § 1158(b)(3)(A); see also Delgado v.
United States Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007) (holding that, unlike the asylum
statute, the withholding of removal statute does not create derivative rights for the spouse of a
petitioner).
                                                 2
                                          I.

       “When an appellant fails to offer argument on an issue, that issue is

abandoned.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005). A passing reference to an issue in a brief is insufficient to properly raise

that issue. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th

Cir. 1989).

       Although Avila-Reyes mentions in his “statement of the case” that he lived

in Colombia, and he generally argues the IJ erred in finding that he was not eligible

for asylum, he does not explain how he suffered past persecution or has a well-

founded fear of persecution in Colombia. Furthermore, Avila-Reyes does not

sufficiently challenge the BIA’s and IJ’s denial of relief under the United Nations

Convention Against Torture and Other Cruel, Inhumane or Degrading Treatment

or Punishment (CAT), 8 C.F.R. § 208.16(c), because he mentions it in passing in

his brief, but does not offer an argument on the issue. By not raising this issue in

his initial brief, he has abandoned any argument that the BIA erred by denying the

request for asylum from Colombia or CAT relief. See Sepulveda, 401 F.3d at 1228

n.2.

                                          II.

       We review only the BIA’s decision when the BIA issues a separate decision,

“except to the extent that [the BIA] expressly adopts the IJ’s opinion.” Reyes-
                                           3
Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir. 2004) (quotations

omitted). “Insofar as the Board adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). In

this case, the BIA wrote a separate decision and adopted the IJ’s opinion.

Therefore, we review both decisions. See id.

      We review legal conclusions de novo, and factual findings under the

substantial evidence test. Forgue v. United States Att’y Gen., 401 F.3d 1282, 1286

(11th Cir. 2005) (factual determinations); Mohammed v. Ashcroft, 261 F.3d 1244,

1247 (11th Cir. 2001) (legal conclusions). Under the substantial evidence test, we

should “affirm the IJ’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Forgue, 401 F.3d at

1286 (quotations and alteration omitted). The substantial evidence test is

“deferential” and does not allow “re-weigh[ing] the evidence from scratch.”

Mazariegos v. United States Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001)

(quotations omitted). To reverse factual findings, “we must find that the record not

only supports reversal, but compels it.” Mendoza v. United States Att’y Gen.,

327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien who arrives in, or is present in, the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General or Secretary of Homeland



                                           4
Security has discretion to grant asylum if the alien meets the INA’s definition of a

“refugee.” Id. § 1158(b)(1). A “refugee” is defined in the INA as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion . . . .

Id. § 1101(a)(42)(A). The asylum applicant carries the burden of proving statutory

“refugee” status. Al Najjar, 257 F.3d at 1284.

      To establish asylum eligibility based on political opinion or any other

protected ground, the alien must, with specific credible evidence, establish (1) past

persecution on account of a political opinion or any other protected ground, or (2) a

“well-founded fear” that the statutorily listed factor will cause such persecution.

8 C.F.R. § 208.13(b). “The testimony of the applicant, if credible, may be

sufficient to sustain the burden of proof without corroboration.” Id. § 208.13(a).

      Past persecution is established when the applicant shows that (1) he was

persecuted, and (2) that the persecution was on account of a protected ground.

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). We recognize that

“‘persecution’ is an ‘extreme concept,’ requiring ‘more than a few isolated

incidents of verbal harassment or intimidation,’ and that ‘[m]ere harassment does

not amount to persecution.’” Sepulveda, 401 F.3d at 1231 (citation omitted). We

                                           5
have held menacing telephone calls and threats to the alien and family members do

not rise to the level of past persecution that would compel reversal of an IJ’s

decision. Id. Further, even though an attack may permit the conclusion that it was

directed on account of the alien’s political activity, if the evidence does not compel

such a conclusion, then we will not reverse the IJ’s decision. Id.

      An alien who has not shown past persecution may still be entitled to asylum

or withholding of removal if he can demonstrate a future threat in his country to his

life or freedom on a protected ground in his country. 8 C.F.R. § 208.13(b)(2). To

establish a well-founded fear, an applicant must demonstrate that his fear of future

persecution is “subjectively genuine and objectively reasonable.” Silva, 448 F.3d

at 1236. “The subjective component is generally satisfied by the applicant’s

credible testimony that he or she genuinely fears persecution.” Al Najjar, 257 F.3d

at 1289. “[T]he objective prong can be fulfilled either by establishing past

persecution or that he or she has a ‘good reason to fear future persecution.’” Id.

(citation omitted).

      The Supreme Court, in Cardoza-Fonseca, held that, in order to show a well-

founded fear of persecution, a petitioner need not prove that it is “more likely than

not” that he will be persecuted in his country. Cardoza-Fonseca, 107 S. Ct. at

1213. The Supreme Court noted that “Congress did not intend to restrict eligibility



                                           6
for [asylum only] to those who could prove that it is more likely than not that they

will be persecuted if deported.” Id. at 1222.

      To qualify for withholding of removal under the INA, an alien must show

that if he returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. 8 U.S.C. § 1231(b)(3). “An alien bears the burden of

demonstrating that he more-likely-than-not would be persecuted or tortured upon

his return to the country in question.” Mendoza, 327 F.3d at 1287. Generally,

when an alien fails to meet the “well-founded fear” standard for establishing

asylum eligibility, the alien cannot establish the higher burden for withholding of

removal. Al Najjar, 257 F.3d at 1292-93.

      Avila-Reyes relied on the following to establish past persecution in

Venezuela: (1) threats to him and his son; (2) an attempted attack on his son;

(3) his office being vandalized; (4) an attack on him; and (5) the murder of a

political activist. Substantial evidence supports the BIA’s and IJ’s conclusion that

Avila-Reyes failed to meet his burden of proof for asylum from Venezuela. First,

verbal harassment and intimidation do not rise to the level of persecution. See

Sepulveda, 401 F.3d at 1231. Although the evidence may permit a conclusion that

the 2002 attack on him was directed on account of his political activity, it does not

compel such a conclusion sufficient to overturn the IJ’s and BIA’s decisions, as his
                                           7
assailants were never identified. See id. Additionally, there was no evidence

connecting the political opinions of Avila-Reyes and Quidigwa (an acquaintance

who was murdered allegedly for his political activities), as Avila-Reyes admitted

that he was not a political “activist,” and the record does not indicate that

Quidigwa was a member of the Democratic Action Party.

      Additionally, even if Avila-Reyes subjectively feared returning to

Venezuela, his fear was not objectively reasonable based on the record evidence

because he did not show a “good reason to fear future persecution.” See

Sepulveda, 401 F.3d at 1232; Al Najjar, 257 F.3d at 1289. Avila-Reyes returned to

Venezuela from the United States in 2001 after receiving threatening telephone

calls and his son being almost attacked. Nothing in the record indicates the

Bolivarian Circles knew, or had any interest in, his political beliefs, except Avila-

Reyes’s own speculation. Thus, the evidence does not compel the finding that

Avila-Reyes suffered past persecution on account of his political opinion or had a

well-founded fear of future persecution.

      As to Avila-Reyes’s argument the IJ violated Cardoza-Fonseca by applying

a heightened standard in reviewing his asylum application, the record does not

support that the BIA or IJ applied an incorrect standard in adjudicating Avila-

Reyes’s claim. Finally, because Avila-Reyes failed to establish past persecution or

a well-founded fear of persecution on account of political opinion or any other
                                           8
protected grounds to support his asylum claim, there are no grounds for reversing

the determination that he is not entitled to withholding of removal under the INA.

See Al Najjar, 257 F.3d at 1292-93.

      Accordingly, we deny Avila-Reyes’s petition for review.

      PETITION DENIED.




                                         9